Citation Nr: 0807007	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-34 847	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Service connection for a heart disorder.

2.	Service connection for a back disorder.

3.	Entitlement to compensation under 38 U.S.C.A. § 1151 for 
infection; hole in stomach.  


REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel

INTRODUCTION

The veteran had active service from February 1973 to February 
1976.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in June and 
November 2005 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.      

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board finds remand appropriate here for each of the 
veteran's claims on appeal.

	Service Connection for Heart and Back Disorders   

The record indicates that the veteran did not appear for 
scheduled VA compensation medical examination for his claims 
for service connection.  But the record does not demonstrate 
that the veteran received notice for examination at the VA 
Medical Center, Grand Island Division.  As such, the RO 
should again schedule the veteran for medical examinations at 
the Grand Island Division.      

	Claim for Compensation under 38 U.S.C.A. § 1151

The record indicates that the veteran underwent VA surgery 
for hernia repair in March 2005.  The record also indicates 
that the veteran underwent private surgery for hernia repair 
in April 2005.  

The veteran claims that the VA surgery and medical treatment 
caused him a digestive system infection and a hole in his 
stomach.  

In an August 2005 statement, the veteran asserts that a VA 
physician named Dr. Mark Clarson indicated that VA "screwed 
up" in its care of the veteran.   

The record does not indicate that the RO sought an opinion 
from Dr. Clarson on this matter.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should determine whether a 
Dr. Mark Clarson treated the veteran.  
If so, the RO should attempt to contact 
this physician.  

2.  If the RO succeeds in contacting 
Dr. Clarson, the RO should determine 
whether Dr. Clarson is a specialist in 
digestive system matters.  

3.  If Dr. Clarson is a specialist, the 
RO should seek an opinion from him 
regarding the veteran's claim to having 
an infection and stomach hole as a 
result of faulty VA care.    

4.  Dr. Clarson should examine the 
veteran in order to determine the 
etiology, nature, and severity of his 
claimed infection and stomach hole.  
The claims file must be made available 
to and reviewed by Dr. Clarson in 
conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  Any 
indicated diagnostic tests and studies 
should be accomplished.  Any complaints 
of the veteran should be reported.   

5.  Dr. Clarson should then advance an 
opinion as to the likelihood (likely, at 
least as likely as not, not likely) that 
VA hospital care, medical or surgical 
treatment, or examination caused the 
veteran's disorder.

6.  If Dr. Clarson finds that VA did 
cause the veteran's disorder, he should 
then determine the likelihood that the 
proximate cause of the veteran's disorder 
was carelessness, negligence, lack of 
proper skill, error in judgment or 
similar instance of fault on the part of 
the VA.

7.  If Dr. Clarson finds that VA did 
cause the veteran's disorder, but finds 
that the proximate cause of the veteran's 
disorder was likely not carelessness, 
negligence, lack of proper skill, error 
in judgment or similar instance of fault 
on the part of the VA, he should comment 
on whether the disorder was caused by an 
event not reasonably foreseeable.      

8.  With regard to the service 
connection claims here, the veteran 
should be scheduled for medical 
examinations with appropriate 
specialists in order to determine the 
etiology, nature, and severity of any 
heart or back disorders.  The 
examinations should be offered at the 
VA Medical Center, Grand Island 
Division.  The claims file must be made 
available to and reviewed by the 
examiners in conjunction with the 
examinations, and the examination 
reports should reflect that such 
reviews were made.  Any indicated 
diagnostic tests and studies should be 
accomplished.  Any complaints of the 
veteran should be reported.   

9.  Each examiner should then advance an 
opinion as to the likelihood that any 
current respective disorder is 
attributable to service including any 
incident thereof.  Each examiner should 
provide a complete rationale for 
conclusions reached.   

10.  The RO should then readjudicate the 
issues on appeal.  If a determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

